Title: To George Washington from Christian Febiger, 6 May 1789
From: Febiger, Christian
To: Washington, George



Sir
New York May 6th 1789.

Fully sensible of the very delicate & troublesome Situation, in which you are placd, the disagreeable Sensations you are every moment subjected to by numerous Applications from every Quarter. I had determind (as my Bussiness in New York is entirely of a private Nature) not to trouble your Excellency at present; Butt my Friends have advisd me to the contrary. Permitt me therefore to intrude for a moment on your Excellencys

but too precious Time. in Aprill 1775, I was in Salem on a trading Voyage from Ste Croix, the Port was blockd up by the lively Sloop of War, I was obligd to sell Vessell & Cargo. haveing dedicated good part of my Youth to military Service and acquired some Knowledge in that Science, I determind to engage in the just Cause of America.
I was a Volunteer in the running Fight of Lexington on the 19nth & on the 20ht. I join’d General Ward at Cambridge, as you will see by his then Secretary Mr Osgoods Certificate. I was appointed Adjutant or Town Major, in which Capacity I acted when your Excellency came forward and took Command. in September following I marchd under your Orders as Brigade Major of Arnolds Detachement to Canada, with Part of them I was taken Prisoner at the Storm of Queback on the 31st of December, as soon as exchangd I joind your Army as Lt Colo. Comdt of the 11nth Virginia Regiment. from that period, to the End of the War I flatter myself I was not unknown to your Excellency. at the Conclusion of Peace, Necessity more than Inclination obligd me to leave Virginia and settle in Philadelphia. I had not been there long, untill the Executive of the State, knowing my Situation were pleasd to appoint me Auctioneer in the Northern Libertys, which Office I held, untill it became so unproductive, as obligd me to resign it.
my Conduct, whilst in that Appointment is explaind in a Certificate from the supreme Executive Councill. I had no sooner resignd, than Efforts were made by my Friends in Councill to gett me appointed to a much more lucrative and consequential Office, for the express Purpose, that I might come forward under Your Excellency’s Administration. haveing thus devoted the greatest Part of my Life to publick Service either in a military or civil Capacity, I have been deprivd of an Opportunity of acquiring Wealth and Independence. Fatigue and bodily Infirmitys have render’d me unfitt for the more laborious Occupations of Life. I wish to be made usefull to Society and to myself. I have no Relatives or Connections to espouse my Cause.
I boast no Merit, I claim no Preference for haveing merely done what I had engagd to do to the best of my Ability. My Refuge is to your Excellencys Justice & Benevolence, & would respectfully sollicit, whenever the necessary Arrangements shall

be fully made, for some Appointment in the Custom house Department, in which I have once had some Practice. My Friends and self, fully convincd that your Excellencys disinterested Care for the publick Weal will induce you to appoint such Officers only, as are capable and will faithfully execute the Trust reposd in them, thought this Address necessary that your Excellency might inform yourself relative to me.
Allow me to subjoin a Soldiers All, my hitherto untainted honor, that I shall apply for no Office, to the Discharge of the Dutys of which, I am not fully competent.
with a most sincere and ardent Wish for your Excellencys publick & private Wellfare & Happiness, I have the honor to be with the most profound Veneration and Respect Your Excellencys Most obedient and most humble Servant

Christian Febiger

